DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed June 8, 2021, is a continuation of U.S. Patent Application No. US 16/775,085, filed January 28, 2020, which issued as U.S. Patent No. US 11,056,008 B1 on July 6, 2021.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Because the text of claims 7 and 14 is part of the originally filed claims, the text of claims 7 and 14 constitutes part of the original disclosure.  For that reason, this section 112(a) rejection can be remedied by amending the specification to contain the exact limitations of claims 7 and 14 and only the exact limitations of claims 7 and 14.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6, 8-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 2015/0271290 A1) in view of Brinig et al. (US 2016/0232719 A1).
	Regarding claim 1, Tao discloses:
a network computer system for managing an on-demand transport service ([0013], [0023], [0057]), comprising:
 
one or more processors ([0017], [0056]); and 

a memory storing instructions that, when executed by the one or more processors ([0017], [0056]), cause the network computer system to: 

receive, over one or more networks, request data from computing devices of requesting users in a sub-region of a service area ([0010], [0011], [0023], [0029], [0030], [0031]); 

receive, over the one or more networks, location data from computing devices of drivers operating in the sub-region ([0024], [0025]); 
based on the request data and the location data, determine a service condition for the sub-region, the service condition indicating whether the sub-region is in a driver oversupply state ([0008], [0011], [0028], [0033], [0034], [0044], [0045]); 

based on the service condition indicating that the sub-region is in the driver oversupply state, transmit, over the one or more networks, a service instruction to computing devices of a plurality of drivers within the sub- region, the service instruction being associated with a target outside the sub-region and a set of progress conditions ([0009], [0011], [0035], [0038], [0046], [0057]).

Tao does not disclose: 

periodically determine, for each driver of the plurality of drivers, an estimated time of arrival (ETA) to the target from a current position of the driver to determine whether the driver is satisfying the set of progress conditions of the service instruction.

	Brinig, in the same field or network computer systems for managing an on-demand transport service, teaches a system that tracks the progress of a transport service (also referred to as a “trip”) that is provided by a driver and stores information about the transport service in a record ([0009]), wherein the system is caused to:
periodically determine, for each driver of the plurality of drivers, an estimated time of arrival (ETA) to the target from a current position of the driver to determine whether the driver is satisfying the set of progress conditions of the service instruction

([0009], [0012], [0066], [0079], [0082]) for the benefit of determining whether the driver is in the vicinity of the pickup location ([0066]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Brinig with the system of Tao because that would have enabled the system to determine whether the driver is in the vicinity of the pickup location.
	Regarding claim 2, Tao discloses that the executed instructions further cause the network computer system to:  monitor a service state of each driver of the plurality of drivers, the service state indicating whether the driver is currently providing transport for a requesting user.  ([0039], [0042], [0085])
	Regarding claim 3, Tao discloses that the executed instructions further cause the network computer system to:  based on monitoring the service state of each driver, determine a change in the service state of the driver; and based on the change in the service state, determine whether the driver has satisfied the set of progress conditions.  ([0029], [0038], [0039], [0042], [0085], [0088])
Regarding claim 6, Tao discloses that the executed instructions further cause the network computer system to:  cause the computing device of the driver to display content on a user interface of the computing device of the driver based on whether the driver is satisfying the set of progress conditions ([0049], [0050], [0051], [0053], [0060], [0062]).
Regarding claim 8, Tao discloses:
a non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to ([0017], [0056], [0059], [0061], [0063]):

The remaining limitations of claim 8 are rejected as claim 1.

	Claim 9 is rejected as claim 2.
 
Claim 10 is rejected as claim 3.
Claim 13 is rejected as claim 6.
Regarding claim 15, Tao discloses a computer-implemented method of facilitating transport, the method being performed by one or more processors ([0014], [0017], [0023], [0041]).
The remaining limitations of claim 15 are rejected as claim 1.

Claim 16 is rejected as claim 2.
Claim 17 is rejected as claim 3.
Claim 20 is rejedted as claim 6.

7.	Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tao and Brinig further in view of Kim et al. (US 2016/0055605 A1).
	Regarding claim 4, Tao does not disclose that the ETA to the target for the driver is based at least on (i) a distance between the current location of the driver and the target, and (ii) traffic conditions in the sub-region.
	Kim, in the same field of network computer systems for managing an on-demand transport service, teaches a transport service arrangement system to trigger or make a transport request on behalf of a user based on the user's estimated time of arrival (ETA) to a specified location ([0009]), wherein the ETA to the target for the driver is based at least on (i) a distance between the current location of the driver and the target, and (ii) traffic conditions in the sub-region ([0011], [0038], [0039], [0041], [0053], [0061]) for the benefit that a vehicle can be estimated to arrive at a specified location at substantially the same time as a user, thereby minimizing the amount of time the user has to wait for the vehicle when the user makes a transport request once he or she arrives at a specified location ([0009]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Kim with the system of the above combination because that would have enabled the system to estimate a vehicle to arrive at a specified location at substantially the same time as a user, thereby minimizing the amount of time the user has to wait for the vehicle when the user makes a transport request once he or she arrives at a specified location.	
	Regarding claim 5, Kim further teaches that the driver satisfies the set of progress conditions when the ETA to the target for the driver is repeatedly below an ETA threshold ([0048], [0049], [0063], [0068], [0069], [0070], [0071]; FIG. 2A:  240, 250; FIG. 2B:  295, 297).
Claim 11 is rejected as claim 4.
Claim 12 is rejected as claim 5.
Claim 18 is rejected as claim 4.
Claim 19 is rejected as claim 5.

Allowable Subject Matter
8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689